office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 jeglover postu-100264-15 uilc date date to patrick greenleaf area_counsel mid-atlantic tax exempt governmental entities third party communication none date of communication not applicable from alexis a macivor chief branch associate chief_counsel financial institutions products subject application_for exemption under sec_501 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend applicant year year country x y issue ------------------------------------------------------------------------ ------- ------- --------- ---------------- -------------- does applicant qualify as an insurance_company other than a life_insurance_company within the description of sec_501 postu-100264-15 conclusion the information provided does not allow us to reach a definitive conclusion as to whether applicant qualifies as an insurance_company other than a life_insurance_company however even if applicant does qualify applicant’s gross_receipts for year and year appear to exceed the dollar_figure per year limitation in sec_501 facts briefly stated applicant was formed in country during year and is not a mutual company applicant received purchase payments in year and year under two contracts that are labelled annuity_contracts one is a characterized as deferred variable_contract and the other is characterized as an immediate_annuity in the specimen contracts provided it is not clear whether applicant provided any contractual guarantees specifically neither contract provides for a guaranteed purchase rate1 and both contracts allow for selection of an annuity settlement option that is not specified in the contract but is to be agreed between the counterparty and applicant in the future moreover the terms of the deferred contract may not necessarily comply with sec_72 the information provided does not indicate the nature of applicant’s actual activities including for example whether and under what binding terms either of the specimen contracts was actually issued though applicant reports that it received purchase payments of dollar_figurex during year and dollar_figurey during year law and analysis sec_501 provides that an organization described in sec_501 shall be exempt from the income_tax unless denied under sec_502 or sec_503 the list of organizations described in sec_501 includes insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if in the case of a stock insurance_company the gross_receipts for the taxable_year do not exceed dollar_figure and more than of such gross_receipts consist of premiums sec_816 defines an insurance_company to mean any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_816 provides that the term life_insurance_company means an insurance_company which is engaged in the business of issuing life_insurance and annuity_contracts either separately or combined with accident and health the immediate_annuity does not annuitize at inception but within one year of inception and annuitizes at the purchase rate in effect at annuitization which could be different than the rate in effect at inception postu-100264-15 insurance or noncancellable contracts of health and accident insurance if - its life_insurance_reserves as defined in sec_816 plus unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of its total_reserves as defined in sec_816 the house report explains this provision and as it relates to what business is an insurance activity advises that whether a contract with less than a permanent guarantee should be considered an insurance_or_annuity_contract would depend on the terms of the contract that is it will depend on whether the company has assumed a significant insurance risk or has made an annuity guarantee for life or a fixed period generally the assumption of solely an investment risk would not give rise to an insurance liability h rep pt ii pincite in addition revrul_77_286 1977_2_cb_228 provides the deposit_administration_contract contains a limited annuity purchase rate guarantee lasting for a stated initial period however since the contract does not provide for permanent purchase rate guarantees during the employees’ active lives it does not constitute an annuity_contract during its accumulation_phase and accordingly the funds held under the deposit_administration_contract do not qualify has life_insurance_reserves notice_2006_42 2006_1_cb_878 advises that gross_receipts for purposes of sec_501 include premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance items described in sec_834 gross_investment_income of a non-life insurance_company and other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code gross_receipts for purposes of sec_501 do not include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income the term does not include contributions to capital excluded from gross_income or salvage or reinsurance recovered that offset losses_incurred under sec_832 here from the specimen contracts it cannot be determined whether more than half of applicant’s business involves the issuance of insurance or annuity_contracts as postu-100264-15 contemplated by sec_816 and if so whether applicant is a life_insurance_company within the meaning of sec_816 moreover to meet the dollar_figure limitation on annual gross_receipts in sec_501 a substantial portion of the purchase payments received by applicant in year and year would have to be characterized as amounts other than premiums or other gross_income if the purchase payments were so characterized applicant has not explained how more than half of its business during each taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by an insurance_company in fact given that dollar_figurex and dollar_figurey so significantly exceed dollar_figure it is difficult to imagine any set of circumstances in which applicant could in each taxable_year both i qualify as an insurance_company because more than half of its business is the issuing of insurance and annuity_contracts or the reinsuring of risks underwritten by an insurance_company and ii have gross_receipts of less than dollar_figure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
